Citation Nr: 0407414	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  94-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by generalized skeletal problems and weakness.  

2.  Entitlement to a rating in excess of 10 percent for 
facial scar residuals of a head injury.  

3.  Entitlement to a rating in excess of 30 percent for a 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  A personal hearing was 
held at the RO in August 1994.  In June 2003 the Board 
remanded these matters for additional development of the 
evidence.  The veteran was contacted by letter of February 
2004 in an effort to ascertain whether he desired a hearing.  
He responded that he did not.

This appeal is REMANDED, in part (issue listed as #3 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you is further 
action is required on your part.


FINDINGS OF FACT

1.  Generalized skeletal problems and/or weakness were not 
manifested in service, and it is not shown that any current 
disability manifested by skeletal problems or weakness is 
related to service or any incident therein.

2.  The veteran's facial scar residuals of head injury are 
not severely disfiguring; by visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) is not shown, nor 
are two or three characteristics of disfigurement.



CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by 
generalized skeletal problems and weakness is not warranted.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  A rating in excess of 10 percent facial scar residuals of 
a head injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (Code) 
7800 (in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding the notice requirements 
mandated by the VCAA.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are met.  

Well-groundness is not an issue; the matters have been 
considered on the merits.  The veteran has been notified on 
several occasions, dating back to February 1995 (well prior 
to the enactment of the VCAA), by both the RO and the Board, 
why service connection for a disorder manifested by 
generalized skeletal problems and weakness was denied.  He 
has also been notified why a rating in excess of 10 percent 
for his service-connected facial scar residuals is not 
warranted.  A June 2003 letter (after the rating appealed) 
informed the veteran of the VCAA and advised him of 1) the 
evidence needed to establish service connection for his 
claimed generalized skeletal problems and weakness as well as 
what was necessary to warrant a higher rating for his facial 
scar residuals, and 2) of his and VA's respective 
responsibilities in claims development.  An August 2003 
supplemental statement of the case (SSOC) outlined pertinent 
VCAA provisions.

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini, supra), such notice obviously could 
not have been given prior to enactment of the VCAA.  The RO 
has since kept the veteran regularly apprised of everything 
the VCAA requires, and he has had more than ample opportunity 
to respond/supplement the record.  He is not prejudiced by 
any notice timing defect.

While the June 2003 letter advised the veteran to respond in 
30 days, it went on to inform him that evidence submitted 
within a year would be considered.  In fact, everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Regarding content of notice, while 
the veteran was not specifically advised to submit any 
evidence in his possession pertaining to the claims, he 
preempted the need for such notice by indicating, in January 
2003, "I have no further evidence or argument to present."  
He is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, postservice VA and private 
medical records, and VA examinations have been conducted 
(including after the veteran provided VCAA notice).  The 
veteran was advised of the revised criteria for rating skin 
disorders (effective August 30, 2002), and examined and rated 
under those criteria.  He has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  All of VA's notice and assistance duties, including 
those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records show that he was 
treated in an emergency room following a motor vehicle 
accident in January 1968.  Lacerations of the scalp, bridge 
of the nose and upper lip were sutured.  Skeletal problems 
and/or weakness were not noted at the time, or at any time 
during service.  On January 1969 service separation 
examination, clinical evaluation was negative for pertinent 
abnormalities.  

A May 1978 private medical report shows that the veteran 
claimed to begin to experience upper low back discomfort, 
mainly to the left, about 18 months earlier.  Low back sprain 
was diagnosed.  

A September 1993 private X-ray report includes a diagnosis of 
degenerative changes in the lower dorsal and upper lumbar 
spine.  

A July 1996 private hospital inpatient admission form shows a 
diagnosis of mild cervical degenerative joint disease.

A June 1998 private progress note indicates that the veteran 
complained of constant neck pain, and that chronic pain was 
diagnosed.  Prior (July 1997) X-rays showed cervical spine 
deformity.  The physician indicated that the pain "could 
be" from the veteran's trauma in 1968 based on X-ray reports 
and consistency of symptoms.  

On April 1999 VA neurological evaluation the veteran 
complained of neck and lower back pain, attributing the pain 
to his 1968 inservice accident.  He described the pain as 
constant.  The diagnosis was neck and low back pain.  X-rays 
showed cervical spine degenerative joint and disk disease.  
The examiner opined that it was probably not very likely that 
the veteran's current musculoskeletal pathology stemmed [or 
"goes all the way back to 1968"], from his inservice 
accident in 1968.  The examiner added that it was 
"possible," but not very "probable."  

On April 1999 VA fee-basis dermatology examination it was 
noted that the veteran had incurred lacerations of his face 
and left side of his scalp and ear in a 1968 automobile 
accident in service.  The examiner noted that the wounds had 
healed, but that the veteran had a deformity of the left ear 
(which was larger than the right).  A permanent liner scar of 
2.1 centimeters (cm.) was noted on the left bregma of the 
face with a prominent ridge.  The left ear was approximately 
8 cm. in size compared to 7.8 cm. on the right, and protruded 
at a wider angle from the skull than the right.  There was no 
keloid formation or evidence of ulceration.  The only 
disfigurement noted was the enlargement of the left ear 
compared to the right ear.  

On June 2003 VA scars examination it was reported that the 
veteran had four facial scars.  One on the left scalp in the 
parietal region measured 5.5 by .5 cm.  It was described as 
flat, pale, nontender, of normal texture and nonadherent.  
Hair growth in the scar was noted.  A 1 cm. by .1 cm. scar in 
the left ear external helix was noted to be flat, nontender 
and with normal color and texture.  The external helix was 
asymmetrical left to right.  A 3 cm. by .3 cm. scar was 
observed on the bridge of the veteran's nose.  It was tender 
to palpation as well as nonadherent, and had normal color and 
texture.  It was depressed by approximately 4 millimeters 
(mm.).  A fourth scar, measuring 2 cm. by .1 cm., was noted 
on the veteran's left upper inner lip.  The scar was pale, 
and not visible from the outside.  Color photographs taken in 
conjunction with the examination are incorporated in the 
record.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeal concerning facial scar 
residuals is from the initial rating assigned with the grant 
of service connection in August 1993.  However, the skin 
disorder has remained essentially static throughout the 
appeal period, and staged ratings are not indicated.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change)  As noted, the RO has advised 
the veteran of the rating criteria changes, and the claim has 
been reviewed under the new criteria by the RO.

The veteran's service-connected scars/disfigurement have been 
rated under Diagnostic Code (Code) 7800.  The "old" 
criteria under Code 7800 provided that disfiguring scars of 
the head, face, or neck, where slight, are rated as 0 percent 
disabling.  When moderate, disfiguring, a 10 percent rating 
is warranted.  When severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent rating is to be assigned.  The highest rating 
under this code, 50 percent, is warranted when the scar 
results in complete or exceptionally repugnant deformity of 
one side of the face, or with marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800 (effective prior 
to August 30, 2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

From August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised Code 7800 [disfigurement of head, face, or 
neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Code 6207.  
(Code 7800, effective August 30, 2002).

Diagnostic Code 6207 provides a 30 percent rating for loss of 
an auricle, and a 10 percent rating for deformity of auricle, 
with loss of a third or more of substance.  38 C.F.R. § 4.87, 
Code 6207.

Analysis

Service Connection  for a Disorder Manifested by Generalized 
Skeletal Problems and Weakness

The veteran alleges that he has generalized skeletal problems 
and weakness as a direct result of his 1968 inservice 
automobile accident.  He appears to be seeking service 
connection for various current musculoskeletal problems of 
the neck and back on that theory of causality.  There is no 
contemporaneous evidence that the accident in service 
involved skeletal pathology or that there was any associated 
weakness at the time, or at any point during service.  In 
fact early history provided by the veteran dates the onset of 
his complaints of musculoskeletal pain and weakness to 
sometime late in 1976.  See May 1978 private medical report, 
showing complaints of back discomfort.  While a private 
physician opined in June 1998 that chronic pain experienced 
by the veteran "could be" related to the veteran's 1968 
accident, it is significant that the examiner indicated that 
such opinion was based upon the veteran's history of 
consistent complaints.  Such complaints are not documented.  
On subsequent (April 1999) VA neurological evaluation the 
examiner (following a review of the veteran's claims folder), 
opined that it was "probably" not very likely that the 
veteran's current musculoskeletal pathology was etiologically 
related to his 1968 inservice automobile accident.  (It is 
noteworthy  that there is no indication that the private 
physician who provided the June 1998 opinion had the benefit 
of a review of the veteran's claims folder prior to his 
opinion.)

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Additionally, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

It is further noteworthy that while the veteran now gives a 
history of constant musculoskeletal neck/back pain since his 
accident in service, nowhere are such complaints documented 
prior to about mid-1978, when the veteran reported onset 18 
months earlier.  Furthermore, the private physician's opinion 
supporting the veteran's claim is couched in speculative 
terms (possible), not in terms of any degree of likelihood.  
Finally, the opining private physician did not cite any 
specific supporting clinical evidence.  In contrast, the VA 
examiner stated that while a nexus between current 
musculoskeletal problems and the accident in service was 
possible, it was not "probable".  Furthermore, the passage 
of time between an event in service and the onset of 
complaints thereafter is a factor for consideration in 
determining nexus.  Here, the length of time between the 
accident in service and the onset of complaints claimed to be 
related mitigates against a finding that they are indeed 
related.  In conclusion, the preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.

The Rating for Facial Scar Residuals of a Head Injury

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence does not show 
the veteran's scar residuals of a head injury in service are 
severe.  Marked or unsightly deformity of the eyelids, lips 
or auricles is not shown.  (Color photographs associated with 
the claims file have been viewed.)  On June 2003 examination 
neither tissue loss nor cicatrization noted.  Therefore, a 
rating in excess of 10 percent under the "old" Code 7800 
criteria is not warranted.

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not show that the 
service-connected skin disorder is manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  Therefore, a rating under the revised Code 
7800 criteria in excess of 10 percent is also not warranted.

The Board has also considered the possibility of a separate 
rating under Code 6207.  A 10 percent rating requires 
deformity with (emphasis added) loss of one third or more of 
substance.  Here, the left (service-connected) ear is 
actually larger, and a rating under Code 6207 is not 
warranted.  See 38 C.F.R. § 4.31.


ORDER

Service connection for a disorder manifested by generalized 
skeletal problems and weakness is denied.

A rating in excess of 10 percent for facial scar residuals of 
a head injury is denied.




REMAND

On July 2003 VA neurological examination the veteran 
complained of constant headaches which waxed and waned in 
severity.  He indicated that his headaches were so severe 
that he must simply go to bed because of the intensity of the 
pain, and that he required a darkened room because of 
photophobia.  The veteran estimated that he was prostrate due 
to headaches 2 to 4 days every week.  The examiner reported, 
relying on the history provided by the veteran, that the 
veteran's headaches are frequently prostrating, occurring on 
average once per week of several days duration.

The veteran's migraine headaches have been rated by the RO as 
30 percent disabling, under Codes 8045 and 8100.  In 
pertinent part, under Code 8100, migraines resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

The Board notes that a diagnosis or opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

Here, the evidence regarding the frequency and severity of 
headaches is based on the examiner's reporting the veteran's 
lay history.  Hence, another examination is needed to assess 
the severity of the headache disorder.   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for his headache 
disorder.  This should specifically 
include complete treatment records of any 
treatment/medication afforded him for 
prostrating attacks.  The RO should 
obtain copies of any records of such 
treatment not already in the claims 
folder.  

2.  The veteran should then be scheduled 
for a neurological examination to assess 
the frequency, duration, nature and 
severity of his headaches.  The claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests or studies must be 
complete.  The examiner must opine 
regarding whether the headaches are 
complete, prostrating and prolonged, how 
frequently they occur, and whether the 
headaches are productive of severe 
economic inadaptability.  The examiner 
must explain the basis for the opinion 
given (and specifically any basis beyond 
the veteran's own accounts, i.e., 
clinical records, supporting lay 
accounts, etc.).    

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and given 
the opportunity to respond.  Then, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



